OPINION — AG — UNDER THE AUTHORITY OF 2 O.S. 117 [2-117], ITEMS OF APPROPRIATION, IN A TOTAL SUM WHICH DOES NOT EXCEED AN AMOUNT WHICH IS EQUAL TO THE NET PROCEEDS OF A LEVY OF ONE MILL ON THE DOLLAR, FOR THE PURPOSE OF MAKING FREE FAIR IMPROVEMENTS, SUCH A PURCHASING AND IMPROVING LANDS ACQUIRED FOR FREE FAIR PURPOSES, AND REPAIRING THE FREE FAIR BUILDINGS, MAY BE MADE IN A SPECIAL BUDGET ACCOUNT WITHIN THE GENERAL FUND OF THE COUNTY, KNOWN AS THE " FREE FAIR IMPROVEMENT FUND ", WHICH IS FINANCED (INSOFAR AS BUT ONLY INSOFAR AS, SURPLUS AND INCOME AND REVENUE FROM SOURCES OTHER THAN AN AD VALOREM LEVY ARE NOT SUFFICIENT TO FINANCE ALL APPROVED COUNTY GENERAL FUND NEEDS) FROM THAT PORTION OF THE 15-MILL LIMIT OF AD VALOREM LEVY PRESCRIBED BY ARTICLE X, SECTION 9, WHICH IS APPORTIONED FOR " COUNTY " PURPOSES; THAT SAID 2 O.S. 117 [2-117] DOES NOT AUTHORIZE ANY LEVY IN EXCESS OF SUCH AND THAT, UNDER THE PROVISIONS OF 62 O.S. 331 [62-331], AN UNENCUMBERED AT THE END OF A FISCAL YEAR COULD NOT BE CARRIED OVER IN A SPECIAL BUDGET ACCOUNT FOR SUCH PURPOSE FOR THE FOLLOWING FISCAL YEAR. CITE: 2 O.S. 104 [2-104](A) — 2 O.S. 104 [2-104](M), OPINION NO. AUGUST 4, 1951 — RUSSELL (JAMES C. HARKIN)